  Case 18-22369       Doc 75        Filed 10/30/19 Entered 10/30/19 11:52:50           Desc Main
                                      Document     Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:
                                                            Chapter 13
Maria J. Ortega                                             Case No. 18-22369
                                                            Judge: Carol A. Doyle
Ezequiel Ortega

                        Debtor(s)

          MOTION FOR FAILURE TO COMPLY WITH NOTICE OF DEFAULT
                  AND MODIFICATION OF AUTOMATIC STAY

         NOTICE IS HEREBY GIVEN that the Debtors have defaulted under the terms of the

February 5, 2019, Order Conditioning Stay, a copy of which is attached. A Notice of Default was

issued pursuant to the terms of the Order on October 30, 2019, a copy of which is attached. The

Debtor failed to cure the default alleged in said notice within the time allowed.

         NewRez LLC d/b/a Shellpoint Mortgage Servicing as servicer for 1900 Capital Trust II,

by U.S. Bank Trust National Association, not in its individual capacity but solely as Certificate

Trustee considers the automatic stay to have been modified as of October 30, 2019. The Creditor

will proceed with its state law rights to foreclose, evict or take any other action necessary to

protect its rights and interests with respect to the real property commonly known as 3230 N.

Central Park Avenue, Chicago, IL 60618.



                                                     /s/
                                                       Hannah McFadden
                                                       Eric Feldman & Associates, P.C.
                                                       123 W. Madison Ste 1650
                                                       Chicago, IL 60602



Note: This law firm is deemed to be a debt collector.
